Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method for producing a unit dose capsule, classified in CPC C11D 11/00.
II. Claims 17-19, drawn to a unit dose capsule, classified in CPC C11D 17/045.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as the process disclosed in US 20020169092.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
	(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

During a telephone conversation with Atty. Bojuan Deng on September 22, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Abstract of the Disclosure
In line 2 of the paragraph “an first cavity” should be replaced with “a first cavity.”

Claim Objections
Claims 1, 9, 10 and 11 are objected to because of the following informalities:  

	 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massey-Brooker et al. (US 2016/0168517), hereinafter “Massey-Brooker.”
	Regarding claims 1 and 16, Massey-Brooker teaches a process of forming a multi-compartment pouch, wherein the process may be continuous or intermittent (i.e., batch), wherein the process typically comprises the general steps of forming an open pouch, preferably by forming a water-soluble film into a mould to form said open pouch, filling the open pouch oC LAS (linear alkylbenzene sulfonate) paste, then storing in an oven at 50oC, shaking vigorously the LAS paste and dosed into an overhead stirrer, then molten dodecanoic acid was added, the mixture was stirred at 50oC to form a gel (which reads on the first condition of the first component  that makes it fluid or flowable), a buffer was added and the gel is then cooled to room temperature (which reads on the second condition) (see paragraphs [0217]-[0219]).  4 grams of the above benefit delivery composition is incorporated into a vacuum formed compartment made from a polyvinylalcohol film (see paragraph [0255]). 19 g of the liquid laundry detergent composition (which reads on the second component) is incorporated into a vacuum formed compartment (see paragraph [0224]).  As stated above, the benefit delivery composition compartment and the liquid laundry detergent composition compartment are sealed adjacently together along one of their straight edge seals by sealing the seals together using a solvent sealing process to form a multi-compartment detergent pouch (see paragraph [0226]). Massey-Brooker teaches the limitations of the instant claims. Hence, Massey-Brooker anticipates the claims. 

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Massey-Brooker as applied to claims 1 and 16 above.
	Massey-Brooker teaches the features as discussed above. In addition, Massey-Brooker teaches that each compartment may comprise different compositions like liquid or a solid (see paragraph [0125]).  Massey-Brooker also teaches that at least one compartment of the detergent pouch may comprise a solid (see paragraph [0150]). Massey-Brooker, however, fails 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the liquid laundry detergent composition, say as in Example 3, with a solid like powder, because Massey-Brooker teaches that the at least one compartment may comprise not only a liquid but also a solid as disclosed in paragraphs [0125] and [0150].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Massey-Brooker as applied to claims 1 and 16 above, and further in view of Labeque et al. (US 2016/0102279), hereinafter “Labeque.”
	Massey-Brooker teaches the features as discussed above. Massey-Brooker, however, fails to disclose wetting the first film before the dispensing step.
	Labeque, an analogous art, teaches that the film can be wetted by any suitable means, for example directly by spraying a wetting agent (including water, a solution of the film composition, a plasticizer for the film composition, or any combination of the foregoing) onto the film, prior to feeding it onto the surface or once on the surface, or indirectly by wetting the surface or by applying a wet item onto the film (see paragraph [0094]). Once a film has been heated and/or wetted, it may be drawn into an appropriate mold, preferably using a vacuum, prior to filling of the molded film (see paragraph [0095]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wetted the film of Massey-Brooker before filling of .

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Massey-Brooker as applied to claims 1 and 16 above, and further in view of Wiedemann et al. (US 2004/0144681), hereinafter “Wiedemann.”
	Massey-Brooker teaches the features as discussed above. Massey-Brooker, however, fails to disclose perforating the first film as recited in claim 4, wherein the first film is not perforated in a first region defined by the first component; and wherein the first film is perforated in a second region defined by the area of the first film that is 10 to 100 microns distant from the first region as recited in claim 5; and wherein the perforating comprises laser perforation as recited in claim 6. 
	Wiedemann, an analogous art, teaches a water-soluble container formed by thermoforming which contains a composition which generates a gas, the composition being retained in the container until the container is dissolved in water, wherein the container has a gas release means (see abstract), wherein the gas release means may take any form which allows the escape of gas generated inside the container, for example one or more holes, desirably a single hole,  with the use of a laser (see paragraph [0016]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a hole or a perforation in the gel-containing film of Massey-Brooker with a single hole formed by a laser because this would allow the escape of gas generated inside the container as taught by Wiedemann.  Considering .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Massey-Brooker as applied to claims 1 and 16 above, and further in view of Boutoille et al. (US 2009/0312220), hereinafter “Boutoille.”
	Massey-Brooker teaches the features as discussed above. Massey-Brooker, however, fails to disclose a second layer of gel over the first component or the first gel as recited in claim 14 and wherein the second layer of gel comprises a third component different from the first and second components as recited in claim 15. 
	Boutoille, an analogous art, teaches a multi-compartment pouch suitable for use in a laundry application comprising a water-soluble film and having at least a first and a second compartment, wherein each compartment comprises a composition (see abstract), wherein the compositions comprised within the compartments of the pouch may be in any form like loose powder, densified powder, tablet, liquid, gel or paste (see paragraph [0062]). Preferably the first, second and optionally third compartments comprise a single or multi-phase liquid, paste or waxy or translucent gel; it is preferred that each composition is visually distinct from the other, and either of the compartments can also comprise a separate densified powder phase (allowing delayed or controlled release), for example in the form of micro-beads, noodles or one or more pearlized balls (see paragraph [0063]).

. 

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches, discloses or suggests supercooling the first component, that is, the gel, prior to dispensing onto the first film or into the first cavity of the first film. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 10 of U.S. Patent No. 10,731,115. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar methods for producing unit-dose capsules comprising similar steps of forming a first film into the shape of a cavity, supercoiling a first component, dispensing the first component in a supercooled state into the first cavity to form a layer adhered to and/or in contact with the first film, forming a second film into the shape of a second cavity, filling the second cavity with a second component, and sealing the first and second films to form a sealed chamber comprising at least one chamber containing the first and the second component, differing only in that US ‘115 comprises other process steps.  However, the other steps are not excluded from the “comprising” language of the present claims because the term “comprising” leaves the claim open for the inclusion of other process steps. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761